DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Responses to Amendments and Arguments
The amendments filed 09/09/2022 have been entered. Claims 1, 3, 5-6, 8-9, 12 and 14-15 are amended and claim 16 is newly added. Claims 1-3 and 5-16 remain pending in the application.  
Applicant’s amendments filed 09/09/2022 have been fully considered overcome the objection with respect to claims 1, 14 and 15.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Applicant's argument and amendments filed 09/09/2022 with respect to
the rejection of claims 1-15 directed to a judicial exception under 35 U.S.C. 101 have been fully considered but are not persuasive. 
On pages 15-17 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as “a weight combiner configured to combine respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors, the respective weights being calculated for each frequency band of a plurality of frequency bands, and output a combining observation value obtained by combining the respective observation values according to the respective weights calculated for each frequency band; and a weight calculator configured to calculate a respective weight for each respective sensor of the plurality of sensors on a basis of an Allan variance of the respective sensor in each frequency band, wherein the weight calculator calculates the respective weight for each respective sensor of the plurality of sensors with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest” are not directed to a “mental steps or processes”. On page 16, of Applicant’s response, Applicant alleges that under MPEP 2106.04(a) and MPEP 2106.05(a), the instant claims are eligible, because they do not recite a judicial exception but relates to a specific improvement in a computer-related technology including technical structural elements”. 
The Examiner respectfully disagrees.
	The features related to combining respective observation values of sensors are found to gather routine data based on the mathematical calculations, because the combined respective observation values amount to necessary data merely gathering from the sensors based on the calculated data (i.e., a sum of products of the observation values and the calculated weights) by using mathematical algorithm/concept such as noise statistics (see at least Para 0027-0038 of the instant application). The added features related to “the respective weights being calculated for each frequency band of a plurality of frequency bands” are found to be mathematical algorithm/concept by calculating the respective weights, for example, using the mathematical Formula 1 (see at least Para 0027-0038 and 0062-0063 of the instant application). The features related to outputting a combining observation value are found to be insignificant post-solution activity, because they are processed based on the mathematically calculated values from the sensors and performed by generic functions of a computer. The features related to calculating a respective weight for each respective sensor of the plurality of the sensors are found to be a mathematical calculation based on sensor’s value or data (i.e., variance) (see at least Para 0027-0038 of the instant application). The features of “a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest” are found to be insignificant post-solution activity obtained from mathematical calculations to calculate the weighted sum of Allan variances and mathematically or mentally infer if the weighted sum is smallest. 
The sensors are also additional elements recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., observation values of the sensors).  The instant claims have no limitations that are indicative of integration into a practical application (see MPEP 2016.05(a), (b), (c) and (e)). Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.
Applicant appears to be providing an apparatus, a method and a storage medium for combining respective observation values of sensors and calculating the weight for each of the sensors, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a). Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f). Therefore, the Examiner is not persuaded by Applicant’s arguments. 
The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea -MPEP 2106.05(f). Further, the Examiner believes that the Office action is amended not to be unclear. Therefore, the Examiner maintains the claims are ineligible.

Applicant's amendments filed 09/09/2022, with respect to the rejection of claims 1-3, 5-9 and 12-15 under 35 U.S.C. 103 have been considered and are persuasive.  The rejection has been withdrawn.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing apparatus, comprising
Step 1: Yes, statutory class

a weight combiner configured to combine respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors, the respective weights being calculated for each frequency band of a plurality of frequency bands,
abstract idea 
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

Sensor is insignificant pre-solution for merely gathering routine data.

“a weight combiner” is generic computer components and techniques to calculate the values related to sensors using mathematical processes of a sum of products.
output a combining observation value obtained by combining the respective observation values as a combining observation value according to the respective weights calculated for each frequency band; and

The outputting is insignificant post solution activity that is generically recited.  
a weight calculator configured to calculate  a respective weight for each respective sensor of the plurality of sensors on a basis of an Allan variance of the sensor, 

wherein the weight calculator calculates the respective weight for each respective sensor  of the plurality of sensors with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation -3-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022value, is smallest, and wherein the weight combiner and the weight calculator are each implemented via at least one processor.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

“a weight calculator” is generic computer components and techniques to calculate the weight related to each sensor’s characteristics.






Claim 2
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein 
the weight combiner 
combines the respective observation values of the plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights each calculated by the weight calculator for a corresponding one of the plurality of sensors.

Same rationale as claim 1 




Claim 3
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
The information processing apparatus according to claim 2, wherein
the weight calculator further includes
an Allan variance calculator configured to calculate an Allan variance of the observation value of each of the plurality of sensors, and
a weight determination section that calculates the weight for the sensor on a basis of the Allan variance calculated by the Allan variance calculator.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

“an Allan variance calculator” and “a weight determination section” are generic computer components and techniques to calculate the weight related to each sensor’s characteristics.
Claim 5
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight determination section calculates the respective weight for -3-Patent Application No. 17/258,642 Reply to Final Office Action of July 19, 2022 each respective sensor of the plurality of sensors on a basis of the Allan variance represented using a noise parameter based on a noise model, the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest,
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model.
abstract idea
mental process or mathematical concept
not a practical application.


Claim 6
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight determination section is further configured to calculate a time window length and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length
and a noise parameter with which the sum of the differences is smallest, each difference being a difference between the Allan variance of the observation value of each of the plurality of sensors 
and the Allan variance represented using the noise parameter based on the noise model, and 
wherein the weight determination section calculates the respective  weight for each respective sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified
by the calculated time window length and noise parameter.
abstract idea
mental process or mathematical concept
not a practical application.

Claim 7
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
an input section configured to receive an input of the condition directed to the combining observation value, wherein the input section is implemented via at least one processor.
abstract idea
mental process or mathematical concept
not a practical application.

Claim 8
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the condition directed to the combining observation value includes a time window length of the Allan variance of
the observation value of each of the plurality of sensors, and the weight determination section calculates the respective weight for each respective with which a weighted sum of Allan variances for the time window length is smallest, the Allan variances for the time window length being from among the Allan variances of the respective observation values of the plurality of sensors.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

Claim 9
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the condition directed to the combining observation value includes a number of sensors to be operated from among the plurality of sensors, and 
wherein on a basis of the Allan variances of the respective observation values of the plurality of sensors, the weight determination section calculates the respective -5-Patent Application No. 17/258,642 Reply to Final Office Action of July 19, 2022 weight for each respective sensor to be operated, the respective weight for each respective sensor to be operated being a weight with which the weighted sum of the Allan variances for the time window length is smallest, the weighted sum being a weighted sum when the respective weight for each respective sensor not to be operated is set to zero.


Claim 10
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight calculator includes
a first high-frequency-component extraction section configured to extract high-frequency components of the respective observation values of the plurality of sensors, a first low-frequency-component extraction section configured to extract low-frequency components of the respective observation values of the plurality of sensors, a high-frequency-component weight determination section configured to calculate a weight for the high- frequency component extracted by the first high-frequency-component extraction section, and a low-frequency-component weight determination section configured to calculate a weight for the low- frequency component extracted by the first low-frequency-component extraction section, wherein the weight combiner includes a second high-frequency-component extraction section configured to extract the high-frequency components of the respective observation values of the plurality of sensors, a second low-frequency-component extraction section configured to extract the low-frequency components of the respective observation values of the plurality of sensors, a high-frequency component combiner configured to combine the high-frequency components of the respective observation values of the plurality of sensors that are extracted by the second high- frequency-component extraction section, using a sum of products of the high-frequency components of the observation values of the plurality of sensors, and the weights each determined by the high-frequency- component weight determination section for a corresponding one of the plurality of sensors, and output a value obtained by the combining as a high-frequency-component combining value, and a low-frequency component combiner configured to combine the low-frequency components of the respective observation values of the plurality of sensors that are extracted by the second low- frequency-component extraction section, using a sum of products of the low-frequency components of the observation values of the plurality of sensors, and the weights each determined by the low-frequency- component weight determination section for a corresponding one of the plurality of sensors, and output a value obtained by the combining as a low-frequency-component combining value, wherein the information processing apparatus further comprises an output combiner configured to combine the high-frequency-component combining value and the low-frequency-component combining value, and output a value obtained by the combining as the combining observation value, and wherein the output combiner is implemented via at least one processor.  
abstract idea
mental process or mathematical concept
not a practical application.
The extracting is insignificant pre-solution for gathering routine data (i.e., sensor values).
The outputting is insignificant post solution activity that is generically recited.  
Claim 11
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein
the weight calculator includes
a first band-component extraction section configured to extract components of a plurality of bands of each of the observation values of the plurality of sensors, and a band-component weight determination section that is provided for each of the components of the plurality of bands that are extracted by the first band-component extraction section, the band-component weight determination section calculating weights for the plurality of sensors with respect to a corresponding one of the components of the plurality of bands, wherein the weight combiner includes a second band-component extraction section configured to extract the components of the plurality of bands of each of the observation values of the plurality of sensors, and a band component combiner that is provided for each of the components of the plurality of bands that are extracted by the second band-component weight determination section, the band component combiner combining the components of the corresponding one of the plurality of bands using a sum of products of the components of the corresponding one of the plurality of bands and the weights for the plurality of sensors that are determined by the band-component weight determination section provided for the corresponding one of the components of the plurality of bands, the components of the -10-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022 corresponding one of the plurality of bands being components of the corresponding one of the plurality of bands from the respective observation values of the plurality of sensors, the band component combiner outputting a value obtained by the combining as a band component combining value for the component of the corresponding one of the plurality of bands, wherein the information processing apparatus further comprises a band combiner configured to combine the respective band component combining values for the components of the plurality of bands from the respective observation values of the plurality of sensors, and output a value obtained by the combining as the combining observation value, and wherein the band combiner is implemented via at least one processor.
abstract idea
mental process or mathematical concept
not a practical application.

“a weight calculator” is generic computer components and techniques to calculate the weight related to each sensor’s characteristics
Claim 12
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
Wherein 
the weight combiner 
is further configured to acquire respective weight for each respective sensor of the plurality of sensors from a cloud server with which the weight combiner communicates through a network, the respective weight being calculated in the cloud server on a basis of the Allan variance of the sensor, and combine the respective observation values of the -11-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022 plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights each acquired from the cloud server for a corresponding one of the plurality of sensors.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.


“a cloud server” is a high level of generality and performs an insignificant pre-solution activity for merely gathering routine data.
The outputting is insignificant post solution activity that is generically recited.  
Claim 13
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein
each sensor includes an inertial measurement unit (IMU).

not a practical application, because an inertial sensor is routine data gathering.
Claim 14
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing method, comprising 

combining respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors, the respective weights being calculated for each frequency band of a plurality of frequency bands 
outputting a combining observation value obtained by combining the respective observation values according to the respective weights calculated for each frequency band; and 
calculating a respective weight for each respective sensor of the plurality of sensors on a basis of an Allan variance of the respective sensor in each frequency band, 
wherein the calculating of the respective weight for each respective sensor of the plurality of sensors includes calculating the respective weight with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest.
mental process or mathematical concept
not a practical application.

Sensor is insignificant pre-solution for merely gathering routine data.
The outputting is insignificant post solution activity that is generically recited.  
Claim 15
Step 1: No
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:  
combining respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors, the respective weights being calculated for each frequency band of a plurality of frequency bands 
outputting a combining observation value obtained by combining the respective observation values according to the respective weights calculated for each frequency band; and 
calculating a respective weight for each respective sensor of the plurality of sensors on a basis of an Allan variance of the respective sensor in each frequency band, 
wherein the calculating of the respective weight for each respective sensor of the plurality of sensors includes calculating the respective weight with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest.
abstract idea
mental process or mathematical concept

No significant element integrated into a practical application. 




	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-16 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. Note that the limitations of “output a combining observation value obtained by combining the combining observation values”, as drafted, are insignificant post-solution activity which is generally recited to perform a generic computer function to output the mathematically calculated value. Note that the limitations of “a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest” are found to be insignificant post-solution activity obtained from mathematical calculation to calculate the weighted sum of Allan variances and mathematically or mentally infer if the weighted sum is smallest. For example, “the observation values of the plurality of sensors” in the context of this claim may encompass merely gathering routine data from the sensors. The limitations of “combine respective observation values of a plurality of sensors” may encompass merely gathering routine data obtained from mathematical calculations based on sensors data (i.e., weights of the sensors). For example, “the respective weights being calculated for each frequency band of a plurality of frequency bands” may encompass a mathematical calculation to calculate the respective weights, for example, using the mathematical Formula 1 (see at least Para 0027-0038 and 0062-0063 of the instant application). Further, the limitations of the weight combiner of combining respective observation values of a plurality of sensors in the context of this claim may encompass manually estimating or inferring the observation values of sensors from the calculated data (e.g., a sum of products of the observation values and the calculated weights) by using mathematical algorithm/concept such as noise statistics (see at least Para 0027-0038 of the instant application). The limitations of “calculating a respective weight for each respective sensor of the plurality of sensors” may encompass a mathematical calculation based on sensor’s data (i.e., weight) (see at least Para 0027-0038 of the instant application).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the processes using “a weight combiner” and “a weight calculator” of the information processing apparatus (a multi-sensor 101 and control section 121 in Fig. 4) to perform “combine respective observation values of a plurality of sensors”, “output a value obtained by the combining as a combining observation value” and “calculating a respective weight for each respective sensor of the plurality of sensors on a basis of an Allan variance of the respective sensor”.  
The weight combiner and the weight calculator in those processes are recited at a high-level of generality (i.e., as generic computer components and techniques) performing a generic computer function of combining the respective observation values, outputting the combining observation value based on the calculated data (i.e., the calculated weights) and calculating a respective weight for each respective sensor of the plurality of sensors, such that they amount no more than mere instructions to apply the exception using a generic computer component. For example, the limitations of the weight combiner in the context of this claim is insignificant post-solution activity for data gathering, such as outputting the combining observation value. Further, the plurality of “sensors” are recited at a high level of generality and perform an insignificant pre-solution activity for merely gathering routine data. Mere nominal recitation of a generic “sensors” does not take the claim out of the mathematical concepts and the mental process grouping.  
There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the weight combiner (152 in Figs. 4 and 5) and the weight calculator of the information processing apparatus (a multi-sensor 101 and control section 121 in Fig. 4)  to perform the processes of “combines respective observation values of a plurality of sensors”, “outputs a value obtained by combining the respective observation values” and “calculating a respective weight for each respective sensor of the plurality of sensors” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility. Claim 1 is not patent eligible.

Regarding Claims 2-3, 5-13 and 16, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

	Regarding Claim 14, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Regarding Claim 15, it is a storage medium claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Allowable Subject Matter
	Claims 1-3 and 5-16 would be allowable if rewritten or amended to overcome the claims objection and the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the previously applied prior art to Goto, Arora and Ruizenaar, either alone or in combination, does not teach or suggest the limitations of Claim 1, and particularly
" the respective weights being calculated for each frequency band of a plurality of frequency bands".
Claims 2-3, 5-13 and 16 would be allowable due to their dependency on Claim 1.

Regarding claim 14, the previously applied prior art to Goto, Arora and Ruizenaar, either alone or in combination, does not teach or suggest the limitations of Claim 14, and particularly 
“the respective weights being calculated for each frequency band of a plurality of frequency bands”.

Regarding claim 15, the previously applied prior art to Goto, Arora and Ruizenaar, either alone or in combination, does not teach or suggest the limitations of Claim 15, and particularly
 “the respective weights being calculated for each frequency band of a plurality of frequency bands”.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BYUNG RO LEE/Examiner, Art Unit 2858     


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858